Citation Nr: 0004253	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-06 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to service connection for a back disability 
on a direct basis.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for bilateral hearing 
loss on a direct basis.

4.  Entitlement to service connection for residuals of 
asbestos poisoning.  

5.  Entitlement to service connection for respiratory 
symptoms, to include shortness of breath, as a chronic 
disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for flu-like symptoms, 
to include those involving the sinuses, as a chronic 
disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for muscles aches of 
the bilateral thighs and lower legs as a chronic disability 
resulting from an undiagnosed illness.

8.  Entitlement to service connection for symptoms of the 
eyes as a chronic disability resulting from an undiagnosed 
illness.

9.  Entitlement to service connection for stomach symptoms as 
a chronic disability resulting from an undiagnosed illness.

10.  Entitlement to service connection for generalized joint 
pain and shaking as a chronic disability resulting from an 
undiagnosed illness.

11.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

12.  Entitlement to service connection for loss of hearing as 
a chronic disability resulting from an undiagnosed illness.

13.  Entitlement to service connection for joint pain of the 
ankles as a chronic disability resulting from an undiagnosed 
illness.

14.  Entitlement to service connection for joint pain of the 
hips as a chronic disability resulting from an undiagnosed 
illness.

15.  Entitlement to service connection for joint pain of the 
thumbs as a chronic disability resulting from an undiagnosed 
illness.

16.  Entitlement to service connection for joint pain of the 
fingers of both hands as a chronic disability resulting from 
an undiagnosed illness.

17.  Entitlement to service connection for joint pain of the 
wrists as a chronic disability resulting from an undiagnosed 
illness.

18.  Entitlement to service connection for joint pain of the 
elbows as a chronic disability resulting from an undiagnosed 
illness.

19.  Entitlement to service connection for joint pain of the 
back as a chronic disability resulting from an undiagnosed 
illness.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1982 to 
February 1995.  The veteran's DD-214 indicates that he 
received, in part, a Southwest Asia Service Medal and that he 
served in the "Desert Shield/Storm Area of Responsibility."  

The issues on appeal arise from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  In March 1998, 
the claims file was transferred to the RO in Buffalo, New 
York.

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that in his May 1995 claim form, the veteran sought 
service connection for a bilateral shoulder condition, 
apparently as a chronic disability resulting from an 
undiagnosed illness.  By the September 1996 rating decision, 
the RO granted service connection for bursitis of the left 
shoulder, but it did not make any determinations concerning 
symptoms of the veteran's right shoulder.  On his March 1995 
claim form, the veteran also appeared to seek service 
connection for stiffness of the neck, as a chronic disability 
resulting from an undiagnosed illness.  The RO has not made a 
determination on this claim.  Finally, the Board notes that 
the veteran has generally sought service connection for 
stomach symptoms as a chronic disability resulting from an 
undiagnosed illness.  However, in a March 1997 written 
statement, the veteran appeared to raise a claim concerning 
service connection for a stomach disability as secondary to 
service connected epididymitis.  This issue has not been 
addressed by the RO to date.  Since these matters have not 
been developed or certified for appeal, and inasmuch as they 
are not inextricably intertwined with the issues now before 
the Board on appeal, they are referred to the RO for initial 
consideration.


FINDINGS OF FACT

1.  The veteran's claim that he currently has a diagnosed 
back disability which had its onset in service was not 
accompanied by any medical evidence that would render the 
claim plausible.  
 
2.  There is no competent medical evidence linking any 
current chronic fatigue syndrome to the veteran's military 
service or to reported continuity of postservice 
symptomatology; the veteran's claim of entitlement to service 
connection for chronic fatigue syndrome is not plausible.

3.  The veteran's allegation that he currently has hearing 
loss is not supported by any medical evidence that would 
render plausible the claim concerning service connection for 
bilateral hearing loss.

4.  Although the appellant has reported a history of asbestos 
exposure in service, there is no medical evidence of record 
of asbestosis or any asbestos-related disorder.

5.  The appellant had active military service in the 
Southwest Asia theater of operations during the Gulf War; the 
veteran's allegation that he currently has respiratory 
symptoms, to include shortness of breath, which are related 
to an undiagnosed illness is not supported by any medical 
evidence that would render the claim plausible.

6.  The veteran's allegation that he currently has flu-like 
symptoms, to include those of the sinuses, which are related 
to an undiagnosed illness is not supported by any medical 
evidence that would render the claim plausible.

7.  The veteran's allegation that he currently has muscle 
aches of the bilateral thighs and lower legs which are 
related to an undiagnosed illness is not supported by any 
medical evidence that would render the claim plausible.

8.  The veteran's allegation that he currently has eye 
symptoms which are related to an undiagnosed illness is not 
supported by any medical evidence that would render the claim 
plausible.

9.  The veteran's allegation that he currently has stomach 
symptoms which are related to an undiagnosed illness is not 
supported by any medical evidence that would render the claim 
plausible.

10.  The veteran's allegation that he currently has 
generalized joint pain and shaking which is related to an 
undiagnosed illness is not supported by any medical evidence 
that would render the claim plausible.

11.  The veteran's allegation that he currently has objective 
manifestations of a chronic disability due to fatigue is not 
supported by any medical evidence that would render the claim 
plausible.

12.  The veteran's allegation that he currently has loss of 
hearing which is related to an undiagnosed illness is not 
supported by any medical evidence that would render the claim 
plausible.

13.  The veteran's allegation that he currently has objective 
manifestations of a chronic disability due to joint pain of 
the ankles is not supported by any medical evidence that 
would render the claim plausible.

14.  The veteran's allegation that he currently has objective 
manifestations of a chronic disability due to joint pain of 
the hips is not supported by any medical evidence that would 
render the claim plausible.

15.  The veteran's allegation that he currently has objective 
manifestations of a chronic disability due to joint pain of 
the thumbs is not supported by any medical evidence that 
would render the claim plausible.

16.  The veteran's allegation that he currently has objective 
manifestations of a chronic disability due to joint pain of 
the fingers of both hands is not supported by any medical 
evidence that would render the claim plausible.

17.  The veteran's allegation that he currently has objective 
manifestations of a chronic disability due to joint pain of 
the wrists is not supported by any medical evidence that 
would render the claim plausible.

18.  The veteran's allegation that he currently has objective 
manifestations of a chronic disability due to joint pain of 
the elbows is not supported by any medical evidence that 
would render the claim plausible.

19.  The veteran has submitted some evidence that he 
currently has joint pain of the back as a chronic disability 
which is related to an undiagnosed illness; the claim is 
plausible. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability on a direct basis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
chronic fatigue syndrome is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran has not submitted a well grounded claim 
concerning service connection for hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran has not submitted a well grounded claim of 
service connection for asbestos exposure. 38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

5.  The claim of entitlement to service connection for 
respiratory symptoms, to include shortness of breath, as a 
chronic disability resulting from an undiagnosed illness is 
not well grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 
(May 3, 1999).

6.  The claim of entitlement to service connection for flu-
like symptoms, to include those of the sinuses, as a chronic 
disability resulting from an undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).

7.  The claim of entitlement to service connection for muscle 
aches of the bilateral thighs and lower legs as a chronic 
disability resulting from an undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).

8.  The claim of entitlement to service connection for eye 
symptoms as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

9.  The claim of entitlement to service connection for 
stomach symptoms as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

10.  The claim of entitlement to service connection for 
generalized joint pain and shaking as a chronic disability 
resulting from an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

11.  The claim of entitlement to service connection for 
fatigue as a chronic disability resulting from an undiagnosed 
illness is not well grounded.  38 U.S.C.A. §§ 1117(a), 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).

12.  The claim of entitlement to service connection for 
hearing loss, as a chronic disability resulting from an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

13.  The claim of entitlement to service connection for joint 
pain of the ankles as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

14.  The claim of entitlement to service connection for joint 
pain of the hips as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

15.  The claim of entitlement to service connection for joint 
pain of the thumbs as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

16.  The claim of entitlement to service connection for joint 
pain of the fingers of both hands as a chronic disability 
resulting from an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

17.  The claim of entitlement to service connection for joint 
pain of the wrists as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

18.  The claim of entitlement to service connection for joint 
pain of the elbows as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

19.  The veteran has submitted evidence of a well grounded 
claim concerning service connection for joint pain of the 
back as a chronic disability resulting from an undiagnosed 
illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that 
prior to a December 1981 enlistment examination, the veteran 
denied, in pertinent part, any history of swollen or painful 
joints, eye trouble, ear, nose or throat trouble, hearing 
loss, chronic or frequent colds, sinusitis, hay fever, 
tuberculosis, asthma, shortness of breath, chronic cough, leg 
cramps, broken bones, arthritis, rheumatism or bursitis, 
bone, joint or other deformity, lameness, loss of finger or 
toe, painful or "trick" elbow, recurrent back pain, or foot 
trouble.  Examination revealed that the veteran's nose, 
sinuses, ears, eyes, lungs, chest, upper extremities, feet, 
lower extremities, spine, and "other musculoskeletal" were 
all normal.  His vision was 20/20 bilaterally and an 
audiology test was essentially normal.  

In May 1982, the veteran sought treatment for a chest cold 
which he had had for three to four days.  He was dehydrated, 
was coughing up  green mucous, and had nasal discharge.  
Following an examination, the veteran was assessed as having 
an upper respiratory infection.  In August 1982, the veteran 
sought treatment for stomach cramps, diarrhea, body aches, 
malaise and nausea with emesis of ingested food.  Following 
an examination, he was assessed as having a viral syndrome.  

In May 1983, the veteran sought treatment and complained of 
cough, sore throat, chest congestion, and a runny nose.  
Following an examination, he was assessed as having a 
catarrhal cold.  In October 1983, the veteran was treated for 
sore throat and general malaise and was assessed to have 
pharyngitis.  Subsequently in October 1983, the veteran was 
examined and assessed to have an upper respiratory infection.  

In August 1985, the veteran sought treatment for a swollen 
left hand, which he had injured at work when a heavy piece of 
metal hit it.  Examination revealed a swollen and tender left 
thumb.  An X-ray was negative, and the veteran was assessed 
as having a contusion of the left hand.  In January 1986, the 
veteran sought treatment for pain in his left mid back.  He 
had been moving heavy coil down some stairs when he felt a 
pull in his mid back.  Following an examination, the veteran 
was assessed as having a thoracic muscle spasm.  Subsequently 
in January 1986, the veteran's back strain was assessed to be 
resolving.  

In May 1986, the veteran sought outpatient treatment for a 
sore throat, cough, fever, "stopped up ears," and right ear 
pain.  The veteran was assessed as having an upper 
respiratory infection.  Subsequently in May 1986, the veteran 
underwent an eye consultation examination after complaining 
of headaches.  Following the examination, it appears as if he 
was diagnosed as having hyperopia.  His fundi were determined 
to be within normal limits.  

The service medical records folder includes the report of a 
January 1987 sinus X-ray which was normal.  Prior to a 
September 1987 examination, the veteran generally reported 
that he was in excellent health and on no medication.  He 
denied any history of swollen or painful joints, eye trouble, 
ear, nose or throat trouble, hearing loss, chronic or 
frequent colds, sinusitis, hay fever, tuberculosis, asthma, 
shortness of breath, chronic cough, leg cramps, broken bones, 
arthritis, rheumatism, or bursitis, bone, joint, or other 
deformity, lameness, loss of finger or toe, painful or 
"trick" shoulder or elbow, "trick" or locked knee, or foot 
trouble.  The veteran did report that he had had a back 
strain in 1982 while serving in Korea, during which he was 
not hospitalized, but was treated with basic pain killers.  
He also reported that in 1986, he had pulled a back muscle 
with no significant problems.  The veteran still felt it a 
little, especially when he was lifting weights.  Examination 
revealed normal nose, sinuses, ears, eyes, lungs, chest, 
upper extremities, feet, lower extremities, spine, and 
"other musculoskeletal." 

A pulmonary function study was also conducted, which revealed 
a vital capacity that was 89 percent of predicted, while 
forced expiration volume was 108 percent of predicted.  A 
chest X-ray conducted in October 1987 was normal.  

The veteran sought treatment for low back pain in March 1988, 
which arose after he was polishing his boots in the morning.  
He was assessed as having back strain.  A periodic physical 
conducted in October 1988 was essentially normal.  

In April 1990, the veteran sought treatment after injuring 
his left ankle while playing softball the night before.  
Following an examination, the veteran was assessed as having 
a sprained left ankle.  In December 1990, the veteran sought 
outpatient treatment for left ear pain.  He was assessed as 
having left otitis media.  

In March 1991, the veteran complained of a green productive 
cough, nasal congestion, and a runny, slightly sore throat.  
Following an examination, the veteran was assessed as having 
bronchitis/pharyngitis. 

In April 1992, the veteran underwent an asbestos exposure 
screening.  He reported that he had had a history of asbestos 
exposure, beginning in 1982.  Specifically, he had worked 
with boilers and water pipes for up to nine years, while 
working in the air conditioning and refrigeration field.  The 
veteran considered himself to be in good health.  He denied 
any defect of vision, hearing defect, or chest illnesses that 
caused him to lose work in the prior three years.  He had had 
no phlegm or lung trouble before age 16, and no attacks of 
bronchitis, pneumonia, hay fever, emphysema, asthma, or other 
chest illnesses.  The veteran did report having wheezing and 
whistling in his chest when he had colds and occasionally 
apart from colds.  This had been present for the prior three 
to four years.  The veteran denied ever having had an attack 
of wheezing that had made him feel short of breath.  He also 
denied ever having trouble with shortness of breath when 
walking on a level plane or up a slight hill.  The veteran 
also denied ever having smoked cigarettes, cigars, or a pipe.     

A chest X-ray revealed small scarring changes seen at the 
right cardiophrenic angle.  Lung fields were clear and 
recesses were sharp.  Pleural surfaces elsewhere were normal, 
and the heart and mediastinum were unremarkable.  The 
radiologist's impression was that there was no significant 
cardiopulmonary abnormality.  The veteran also underwent a 
pulmonary function study in April 1992, the results of which 
appear to be normal.  Following this screening, it was 
determined that there was no detected medical condition which 
would have placed the veteran at an increased risk of 
material health impairment from exposure to asbestos.   

In July 1992, the veteran complained of pain his left arm.  
He reported that he had been playing racquetball and lifting 
weights regularly.  Examination revealed pain on palpation of 
the left triceps medially.  The veteran was assessed as 
having muscle strain.  In April 1993, the veteran sought 
outpatient treatment for right eye conjunctivitis, with 
sinusitis.  

In October 1993, the veteran underwent a physical 
examination, which revealed that his nose, sinuses, ears, 
eyes, lungs, chest, upper extremities, feet, lower 
extremities, spine, and "other musculoskeletal" were all 
normal.  Distant vision was 20/15 bilaterally.  An audiology 
test was essentially normal, as was an audiology test 
conducted in April 1994.  
  
In June 1994, the veteran sought treatment for phlegm, 
increased chest tightness, slight shortness of breath, and 
hoarseness.  Following an examination, he was assessed as 
having pharyngitis.  In July 1994, the veteran sought 
treatment, in pertinent part, after crushing his right index 
finger tip earlier in the day. Examination of the right index 
finger revealed slight swelling, excoriation, and tenderness 
dorsally.  Extension and flexion were intact at the distal 
phalanx joint.  There was a small subinguinal hematoma.  X-
ray of the finger did not reveal any fracture.  The veteran 
was assessed as having a crush injury with a contusion of the 
right index distal phalanx joint, no fracture.  

Service medical records also reflect that in November 1994, 
the veteran sought treatment for left ear pain.  He also 
reported having nasal congestion.  Following an examination, 
the veteran was assessed as having exudative pharyngitis.  

In March 1995, the veteran filed a claim concerning service 
connection for, in pertinent part, hearing loss, back pain, 
and asbestos poisoning.  

In an April 1995 written statement, the veteran indicated 
that all of the treatment for his conditions was performed 
within the VA hospital system or in military hospitals.

Subsequently in April 1995, the veteran underwent a general 
examination for VA purposes.  It was noted that he worked in 
a factory in maintenance.  He had had several "skeletal 
problems" while in the military.  This included a back 
injury in Korea in 1982, which he had not reported.  In the 
mid-1980s, the veteran injured his back while lifting an air 
compressor.  Although no X-rays were taken, the veteran was 
treated with analgesics.  At present, he had back stiffness 
in the morning, with some popping and stretching at times in 
the low back area.  The veteran also reported that he had a 
hearing deficit, and that he had been exposed to asbestos in 
the early 1980s while re-wrapping wires.  He wondered if 
there was any residual effect.  At present, he had no severe 
shortness of breath, chronic cough, or malaise.

Upon examination, the veteran's weight was stable, and he 
reported some nausea from time to time.  The veteran was 
afebrile and respirations were 16.  Pupils were equal and 
normally reactive.  Tympanic membranes were clear.  Range of 
motion of the neck was clear.  Chest was clear to percussion 
and auscultation.  Examination of the back revealed flexion 
to 90 degrees, extension to 10 degrees and satisfactory 
lateral bending.  A chest X-ray revealed no active lung 
lesions or evidence of pleural effusion.  There was a slight 
deviation of the trachea from the midline at the thoracic 
inlet, but the trachea was not compressed.  According to the 
radiologist, this was not definite evidence of a goiter or 
other mass lesion.  A lumbosacral spine X-ray revealed that 
bone mineral was within normal limits.  Slightly prominent 
Schmorl's nodes were present.  There was no plain film 
evidence of degeneration of intervertebral discs and no 
significant osteophyte formation.  There was no evidence of 
spondylolisthesis or spondylolysis.  The VA examiner's 
impressions were, in pertinent part, mechanical low back 
pain, history of exposure to asbestos (no symptoms at this 
time), and hearing deficit.   

In May 1995, medical records from the VA Medical Center 
(VAMC) in Syracuse, New York, were associated with the claims 
file.  These records do not reflect, in pertinent part, 
treatment for symptoms which are the subject of the veteran's 
current appeal.

On an authorized audiological evaluation in May 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
15
10
15
LEFT
20
20
10
15
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear. 

In May 1995, the veteran submitted written statements in 
which he indicated, in pertinent part, that he was seeking 
service connection for the following symptoms as chronic 
disabilities resulting from an undiagnosed illness: bilateral 
hearing loss, sinus symptoms, neck stiffness, bilateral elbow 
pain, bilateral wrist pain, bilateral hand pain, bilateral 
finger pain, bilateral thumb pain, respiratory symptoms to 
include shortness of breath, stomach symptoms, bilateral hip 
pain, bilateral thigh pain, bilateral lower leg pain, 
bilateral ankle pain, low back pain, fatigue, generalized 
muscle soreness and aches, generalized joint pain, and "flu-
like" symptoms.  The veteran also indicated that he had been 
exposed to smoke in the Gulf, and possibly had side effects 
from immunizations, inoculations, and/or medications.

In July 1995, a copy of the veteran's Gulf War Registry 
examination was associated with the claims file.  The 
examination was conducted in June 1995.  The veteran reported 
that he had served in the "Persian Gulf Area" from June 
1992 to December 1992.  He reported a two to three year 
history of fatigue and a one year history of congested 
sinuses.  Otherwise he reported having good general health.  
The veteran was worried that he had been exposed to dust 
contaminants.  He reported that he currently did electrical 
and air conditioning work and had done some re-hauling of air 
conditioners in service.  

In general, the veteran felt pretty good.  Although he used 
to run about three miles per day, he could no longer do so 
due to knee pain.  However, he did ride six miles three times 
a week.  The veteran reported that he would feel worn out 
about half way through the day.  He had good vision, but had 
lost some high-pitched sounds in both ears.  He had a 
constant stuffy feeling in his nose and a scratchy throat at 
times.  The veteran had occasional joint stiffness "all 
over," particularly at the base of the neck.  He had no 
cough, dyspnea, chest pain, or vomiting.  He would get 
stomach upsets with greasy material.  He had occasional 
dysuria and nocturia, but had average daytime frequency.  
Upon examination, the veteran was well nourished and alert.  
Pupils were regular, round, equal and reactive.  Tympanic 
membranes were shining and the septum was intact.  Pharynx 
was negative.  The chest was symmetrical and the lungs were 
clear.  No symptoms were noted regarding the veteran's 
sinuses.  His abdomen was soft and non-tender, and there were 
no masses.  His back was straight.  The extremities revealed 
no edema and there were good pulses.  The examiner's 
impression was "Good health!"

In March 1996, additional records from the Syracuse VAMC were 
associated with the claims file.  These records are 
essentially duplicative of those received previously and 
summarized above.

Subsequently in March 1996, the veteran underwent a nose and 
sinuses examination for VA purposes.  He reported that he was 
well until about 1992 when he began to have, in pertinent 
part, multiple aches and complaints throughout his body.  
Examination revealed normal ears, nose, and septum.  Mucosa 
showed a mild turgescence, and there was a mild white coating 
on the tongue.  The tonsils were mildly cryptic.  No debris 
was noted at present and the remainder of his pharynx was 
clear.  The larynx was normal and there was no cervical 
adenopathy.  An X-ray of the sinuses revealed minimal 
mucoperiosteal thickening in the inferior floors of both 
maxillary sinuses.  There was minimal asymmetry and density 
at the interface between the ethmoid and maxillary sinuses on 
the frontal projection.  According to the radiologist, this 
probably did not represent a pathologically significant 
finding.  

The veteran also underwent a joints examination in March 
1996.  It was noted that the veteran did maintenance work.  
He admitted to being a little bit "hyper."  He had a long 
list of complaints referable to parts of his body extending 
from the top of his head to the bottom of his feet, including 
his back.  He was also aware of a tremor of his outstretched 
hands.  He worked regularly at his job and found it difficult 
to "sit still."

Examination revealed a slight tremor of the outstretched 
hands.  Gait was normal on short testing.  No abnormality of 
the lumbosacral spine would be recognized on clinical 
examination.  With his legs held extended, the veteran could 
easily touch the floor.  Full deep knee bends could be done.  
Lying on the examining table, straight leg testing was normal 
and there was no swelling of the ankle joints.  Sensation of 
the lower extremities was within normal limits.  The pulses 
were normal in the feet.  Reflexes were depressed 
symmetrically bilaterally in the lower extremities.  The  
veteran had good motion of his upper extremities.  The 
examiner included the following statements in the report:

It would seem to me from review of the 
chart as well as the history today 
together with physical examination that 
the [veteran's] symptoms are largely 
functional in nature in [sic] related to 
a stress situation of some variety.  X-
ray of the lumbosacral spine being 
requested today to make certain that 
there has been no change in the past year 
which I do not suspect.

An X-ray of the lumbosacral spine revealed normal lumbar 
lordosis and normal bone mineral throughout.  The 
intervertebral disc spaces were well preserved.  There was 
minimal asymmetry of the facet joints at L4-5 and L5-S1.  
There was no significant osteophyte formation, 
spondylolisthesis, or spondylolysis.

The veteran also underwent a general medical examination for 
VA purposes in March 1996.  The veteran reported that since 
the Gulf War, he had suffered from significant fatigue and 
was not in his usual state of health.  He also had arthalgias 
of the hands, wrists, and ankles.  The veteran had morning 
stiffness which lasted for about one half hour.  He would 
wake up feeling fine, but by afternoon he would become 
fatigued at work.  The veteran had not missed any work 
related to these symptoms, but it took all of his energy to 
finish the day.  The veteran denied any gastrointestinal 
complaints, abdominal distress, constipation, or diarrhea.  
He also denied having any pulmonary symptoms, although he 
said he had been exposed to asbestos.  The veteran stated 
that he had had all the usual service inoculations, but he 
did not feel that any particular inoculation had caused his 
difficulties.  His weight had been stable.  He reported a 
weakness of vision at times.  There was no chest pain.  

Examination revealed respirations at 16 and the veteran was 
afebrile.  Pupils were equal and normally reactive.  The 
posterior pharynx was unremarkable.  The chest was clear to 
percussion and auscultation.  Extremities revealed full range 
of motion of all joints.  There was no swelling, erythema, or 
nodules of the joints.  There were also no focal neurologic 
signs.  The examiner included the following impressions in 
the report:

1.  Since the Persian Gulf War, this 
veteran claims significant fatigue and 
arthalgias which he feels interfere with 
his way of life.

2.   Denies any GI symptoms at this time.

3.  History of exposure to asbestos in 
the military but no pulmonary symptoms at 
this time.  

In May 1996, the RO wrote to the veteran and advised him 
about the types of medical and nonmedical evidence he could 
submit in support of his claims.

Subsequently in May 1996, an addendum to the nose and sinuses 
examination for VA purposes was associated with the claims 
file.  On this addendum, the VA examiner diagnosed the 
veteran as having residual mucosal thickening on the floor of 
both maxillary sinuses by X-ray.  

In a written statement dated in June 1996, the veteran 
asserted that since his arrival back home from the Persian 
Gulf, he had experienced nasal congestion and eye soreness on 
a daily basis, and at times, chronic fatigue.  Although he 
had not lost time from work because of these symptoms, they 
did at times make getting through the day difficult.  In 
addition, the soreness in his joints and shaking in his hands 
seemed to be getting worse.  Since his job involved work in 
electrical and mechanical operations, it often created 
possible hazards which he could not control.   

In July 1996, the veteran's claims file was transferred to 
the RO in Philadelphia, Pennsylvania.  

By a September 1996 rating decision, the RO, in pertinent 
part, denied service connection for, in pertinent part, 
residuals of asbestos poisoning, shortness of breath, chronic 
fatigue, generalized muscle soreness including that of the 
thighs and lower leg, generalized joint aching and shaking, 
flu-like syndrome with sinusitis and nasal congestion, a 
stomach condition, a condition of the eyes, hearing loss, a 
back condition, an elbow condition, a wrist condition, a hand 
condition, a finger condition, a thumb condition, a hip 
condition, and an ankle condition. 

In March 1997, the veteran submitted a substantive appeal.  
Concerning his lumbar spine strain, the veteran asserted that 
this first became a problem at Osan Air Force Base in Korea 
in 1982.  While unloading supplies, he experienced a severe 
muscle spasm.  In 1984 at Luke Air Force Base, while moving 
equipment within a building, he suffered another muscle spasm 
which left him in a lot of pain.  This injury was further 
aggravated in 1991 at Griffiss Air Force Base while moving 
heavy equipment.  During his 13 years of active duty as an 
air conditioning mechanic, the veteran had experienced 
extreme stress and strain on his back muscles.

Concerning his eye symptoms, the veteran reported that after 
his return from the Gulf War, and while serving temporary 
duty at Al Kharg Air Base in Saudi Arabia, his eyes had 
continually been sore and itchy, and felt as if there was 
always pressure behind them.  While stationed in the Gulf, a 
major part of his work related to refurbishing air 
conditioning/heating units used within the tent cities within 
the country.  These units were filled with various 
contaminants and a lot of dust which were very irritating to 
the veteran's eyes.  

The veteran also asserted that his military service had 
resulting in hearing loss in different range levels.  He had 
to continually have things repeated and often the things he 
heard were muffled.  During his exit physical from service, 
it was noted by the technician that some hearing loss 
existed, but the veteran had never heard anything more on 
that condition. 

Concerning residuals of asbestos poisoning, the veteran 
asserted that he had been notified in late 1983 that asbestos 
had been determined to be a carcinogen.  Prior to this time, 
he had on numerous occasions replaced asbestos insulated 
steam lines, either for repairs or removal of the lines.  At 
that time, the only protection that they were given was cloth 
dust masks.  Waste asbestos material was swept up with a 
broom and the old insulation ripped off steam lines by hand.  
A chest X-ray failed to show asbestos poisoning, but 
according to the veteran, the technician performing the X-ray 
was not specialized in the area of asbestos poisoning.  
Moreover, the incubation period for this disease was so long 
that the disease symptoms could take as long as 20 years to 
surface, the veteran asserted.  The veteran felt with the 
duration of his exposure, this could very well become a 
severe problem. 

The veteran also asserted that after his return from the Gulf 
War, he had experienced a definite shortness of breath after 
periods of brief strenuous physical activity.  This was 
something that he had not experienced until his assignment in 
the Gulf.   The veteran also stated that after his return 
from the Gulf War, he had experienced chronic fatigue which 
left him exhausted early in the day.  Even with proper rest 
and a balanced diet, he had felt continually exhausted.  
Moreover, the veteran's back and its related muscles were 
continually sore, the joints would pop, and stiffness would 
create pain.

The veteran attributed his generalized joint pain and shaking 
to the type of work he performed while on active duty.  Over 
the years, the pain in his joints had worsened, especially in 
his fingers, shoulders, wrists, elbows, ankles, and the hip 
area.  Due to the nature of his service-related work, 
continuous strain and pulling of muscles had resulted in 
painful inflammation of the joints.  Additionally, the 
shaking condition he had experienced with his hands had 
created concerning that it would continue to impose 
limitations on the type of work he performed.  This condition 
was persistently worsening.  Military physicals and doctor 
visits had yet to deal with this issues, which always seemed 
to get dismissed as being nothing.  The veteran had a real 
concerning because it made performing his job hazardous as 
well as creating a real burden in his everyday life.  

The veteran also asserted that upon his return from the Gulf 
War, his nasal congestion and flu-like symptoms had persisted 
and created discomfort throughout the year.  The veteran was 
always congested and he continually had flu-like symptoms 
ranging from sinus headaches and muscle and joint stiffness 
to watery and itchy eyes.  The veteran also asserted that his 
stomach was frequently sore. 

II.  Analysis

A.  Claims concerning service connection on a direct basis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  In addition, certain 
chronic diseases, including arthritis, when manifest to a 
degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well grounded claim.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

1. Back disability on a direct basis

The veteran's claim concerning service connection for a back 
disability on a direct basis is not well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991). No medical 
evidence has been submitted establishing that the veteran's 
reported back pain is a manifestation of a currently 
diagnosed disability.  The Board acknowledges that the VA 
examiner's impression in March 1996 was that the veteran had 
mechanical low back pain.  However, even if currently 
present, back pain itself is symptom and not a disability.  
The term "disability" means a disease, injury, or other 
physical or mental defect.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, No. 97-1948 (U. S. App. 
Dec. 29, 1999).  Moreover, subsequent examiners (in June 1995 
and March 1996) failed to diagnose the veteran as having any 
back disability.  Without competent evidence of current 
diagnosis of a disability manifested by back pain, there is 
no valid claim concerning service connection for a back 
disability on a direct basis.  Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992). 

2.  Chronic fatigue syndrome 

VA regulations define what a diagnosis of chronic fatigue 
syndrome requires:

Sec. 4.88a  Chronic fatigue syndrome.

    (a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires:
    (1) new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and
    (2) the exclusion, by history, 
physical examination, and laboratory 
tests, of all other clinical conditions 
that may produce similar symptoms; and
    (3) six or more of the following:
    (i) acute onset of the condition,
    (ii) low grade fever,
    (iii) nonexudative pharyngitis,
    (iv) palpable or tender cervical or 
axillary lymph nodes,
    (v) generalized muscle aches or 
weakness,
    (vi) fatigue lasting 24 hours or 
longer after exercise,
    (vii) headaches (of a type, severity, 
or pattern that is different from 
headaches in the pre-morbid state),
    (viii) migratory joint pains,
    (ix) neuropsychologic symptoms,
    (x) sleep disturbance.

38 C.F.R. Part 4, § Sec. 4.88a (1999).

While the service medical records show the veteran was 
treated for joint pain during active duty, a sign of chronic 
fatigue syndrome, he has submitted no competent medical 
evidence to establish a nexus between any chronic fatigue 
syndrome and his service (See Caluza) or any current 
disability and post service complaints of weakness, fatigue, 
muscle aches, or joint pain.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  The lay evidence in the form of the 
veteran's written statements do not constitute probative 
evidence sufficient to connect any current disability with 
service or postservice symptoms.  When the question involved 
does not lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinion of a witness skilled in the 
particular science, art, or trade is needed to establish a 
well grounded claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the veteran's having failed to present 
evidence of a plausible claim for entitlement to service 
connection for chronic fatigue syndrome, that claim must be 
denied as not being well grounded.  

3.  Bilateral hearing loss

The veteran's claim concerning service connection for 
bilateral hearing loss is not well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  The applicable 
criteria provide as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 
percent.  

38 C.F.R. § 3.385 (1999).
  
The VA audiological examination conducted in May 1995 
indicates that the veteran's auditory threshold bilaterally 
does not exceed 40 decibels at any frequency.  Likewise, the 
auditory threshold bilaterally for at least three of the 
frequencies does not exceed 25 decibels.  Finally, the VA 
examination revealed a speech recognition score of 100 
percent in the right ear and 96 percent in the left ear, 
using the Maryland CNC test.  This evidence is insufficient 
to establish a hearing loss disability for VA purposes under 
38 C.F.R. § 3.385 (1999).  Without competent evidence of a 
current hearing loss disability as defined by VA, the veteran 
has not satisfied the first prong of the Caluza test, and 
thus his claim concerning service connection for bilateral 
hearing loss on a direct basis is not well grounded. 

4.  Residuals of exposure to asbestos

As to claims seeking service connection for asbestosis or 
other asbestos-related disease, the Board notes that there 
has been no specific statutory guidance with regard to these 
claims, nor has the Secretary promulgated any regulations.  
However, VA has issued a circular on asbestos-related 
diseases, entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) [hereinafter "DVB Circular"], that 
provided some guidelines for considering compensation claims 
based on exposure to asbestos.  The provisions of that 
circular are now incorporated in VA Adjudication Procedure 
Manual, M21-1, Part VI, par. 7.21 (hereinafter M21-1), which 
provides that asbestos fiber masses have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.

It is also noted in the M21-1, that many people with 
asbestos-related diseases have only recently come to medical 
attention because the latent period varies from 10 to 45 or 
more years between first exposure and development of disease.  
In addition, exposure to asbestos may be brief (as little as 
a month or two) or indirect (bystander disease). M21-1, Part 
III, par. 5.13 and Part VI, par. 7.21.

The Court has indicated that, while the appellant, as a lay 
person, is not competent to testify as to the cause of his 
disease, he is competent to testify as to the facts of his 
asbestos exposure.  See McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The Board notes that, in this case, the veteran 
has essentially asserted that he was exposed to asbestos in 
the early 1980s, in the course of his work with insulated 
steam lines and other such equipment.  Solely for the purpose 
of determining the well groundedness of his claim, the 
veteran's contentions are deemed credible. 

However, even assuming that the veteran was exposed to 
asbestos for purposes of determining the well groundedness of 
his claim, the Board notes that the medical record is 
entirely negative for any evidence of a diagnosis of 
asbestosis, or any other current disability due to exposure 
to asbestos.  Indeed, following the April 1992 asbestos 
exposure screening, it was concluded that there was no 
detected medical condition which would have placed the 
veteran at an increased risk of health impairment from 
asbestos exposure.  Moreover, in subsequent examinations, 
such as those in April 1995 and March 1996, the veteran was 
not diagnosed as having any asbestosis or any other current 
disability due to exposure to asbestos, although the 
veteran's reported history of exposure was duly noted both 
times. 

The appellant has essentially made a contention that he 
should be granted service connection for mere exposure to 
asbestos which may later cause health problems without any 
contention of a present disability.  However, exposure to 
asbestos is not a recognized disability for which service 
connection may be granted.  Accordingly, the appellant's 
claim is not well grounded.  See Brammer, Caluza, supra.  
Should medical evidence become available confirming the 
presence of a disability attributable to exposure to 
asbestos, the veteran may submit such evidence and request 
that his claim be reopened.

B.  Claims concerning symptoms as chronic disabilities
resulting from an undiagnosed illness

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran received the Southwest Asia Service 
Medal, and that he served in the Desert Storm/Shield "Area 
of Responsibility."  It also reflects that the veteran had 
over one year of foreign active duty.  Based on this evidence 
and for purposes of analysis under 38 C.F.R. § 3.317 (1999), 
the Board finds that the veteran had active military service 
in the Southwest Asia theater of operations during the Gulf 
War.


1.  Respiratory symptoms, to include shortness of breath; 
Flu-like symptoms, 
to include those of the sinuses; Muscle aches of the 
bilateral thighs and lower legs; Eye symptoms; Stomach 
symptoms; Generalized joint pain and shaking

The veteran's claims concerning service connection for 
respiratory symptoms, to include shortness of breath; flu-
like symptoms, to include those of the sinuses; muscle aches 
of the bilateral thighs and lower legs; eye symptoms; stomach 
symptoms; and generalized joint pain and shaking, all as 
chronic disabilities resulting from an undiagnosed illness, 
are not well grounded.  Although the veteran has complained 
of having had these symptoms since his service in the Gulf 
War, there has been no evidence submitted of a nexus between 
these reported symptoms and any chronic undiagnosed illness.  

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his reported symptoms to an undiagnosed 
illness, as opposed to a clinically diagnosed condition.  
Thus, the veteran's claims concerning service connection for 
respiratory symptoms, to include shortness of breath, flu-
like symptoms, to include those of the sinuses, muscle aches 
of the bilateral thighs and lower legs, eye symptoms, stomach 
symptoms, and generalized joint pain and shaking, all as 
chronic disabilities resulting from an undiagnosed illness, 
are not well grounded.

2. Fatigue; Hearing loss; Joint pain of the ankles; Joint 
pain of the hips; 
Joint pain of the thumbs; Joint pain of the fingers of both 
hands; 
Joint pain of the wrists; Joint pain of the elbows 
 
The veteran's claims concerning service connection for 
fatigue, hearing loss, joint pain of the ankles; joint pain 
of the hips; joint pain of the thumbs; joint pain of the 
fingers of both hands; joint pain of the wrists; and joint 
pain of the elbows, all as chronic disabilities resulting 
from an undiagnosed illness, are not well grounded. 

As noted above, the veteran's March 1995 audiology 
examination was essentially normal.  During his VA 
examination in April 1995, the veteran's neck range of motion 
was clear.  During his June 1995 Gulf War registry 
examination, the veteran reported that he generally felt 
pretty good, and was even riding six miles three times a 
week.  While he reported that he would feel worn out about 
half way through the day, the veteran appeared alert during 
the examination.  His extremities revealed no edema and there 
were good pulses.  The examiner's impression was that the 
veteran had "Good health!"  The report of the March 1996 VA 
joints examination revealed a normal gait and straight leg 
raising, as well as an ability to do full, deep knee bends.  
There was no swelling, and sensation of the lower extremities 
was within normal limits.  The veteran had good motion of his 
upper extremities.  Although depressed reflexes were noted in 
the bilateral lower extremities, no symptoms of joint pain 
were noted.  The general VA examination also conducted in 
March 1996 again revealed full range of motion of all joints, 
with no swelling erythema, or nodules.  

In any case, the claims file clearly indicates that there are 
no objective indications of a chronic disability resulting 
from fatigue, hearing loss, joint pain of the ankles; joint 
pain of the hips; joint pain of the thumbs; joint pain of the 
fingers of both hands; joint pain of the wrists; or joint 
pain of the elbows.  Thus, the veteran's claims concerning 
service connection for these symptoms, as chronic 
disabilities resulting from an undiagnosed illness, are not 
well grounded.  

3.  Joint pain of the back 

The veteran's claim concerning service connection for joint 
pain of the back as a chronic disability resulting from an 
undiagnosed illness is well grounded.  The veteran has 
submitted medical evidence of a nexus (the April 1995 VA 
examination report in which the impressions included 
"mechanical low back pain"), which suggests a relationship 
between the veteran's symptoms of back pain (which were also 
objectively noted during the examination) and a condition for 
which the VA examiner did not ascribe a known clinical 
diagnosis.  This examination report, then, constitutes at 
least some evidence suggesting a nexus between the veteran's 
symptoms of back pain and an undiagnosed illness.  Therefore, 
subject to the Remand section below, the veteran's claim 
concerning service connection for joint pain of the back as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.   


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a back disability on a direct basis 
is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for chronic fatigue syndrome is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss on a direct 
basis is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for residuals of asbestos poisoning is 
denied.

A well grounded claim not having been submitted, entitlement 
to service connection for respiratory symptoms, to include 
shortness of breath, as a chronic disability resulting from 
an undiagnosed illness is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for flu-like symptoms, to include those 
involving the sinuses, as a chronic disability resulting from 
an undiagnosed illness is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for muscles aches of the bilateral 
thighs and lower legs as a chronic disability resulting from 
an undiagnosed illness is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for symptoms of the eyes as a chronic 
disability resulting from an undiagnosed illness is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for stomach symptoms as a chronic 
disability resulting from an undiagnosed illness is denied.  

A well grounded claim not having been submitted, entitlement 
to service connection for generalized joint pain and shaking 
as a chronic disability resulting from an undiagnosed illness 
is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for fatigue as a chronic disability 
resulting from an undiagnosed illness is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for hearing loss as a chronic 
disability resulting from an undiagnosed illness is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for joint pain of the ankles as a 
chronic disability resulting from an undiagnosed illness is 
denied.

A well grounded claim not having been submitted, entitlement 
to service connection for joint pain of the hips as a chronic 
disability resulting from an undiagnosed illness is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for joint pain of the thumbs as a 
chronic disability resulting from an undiagnosed illness is 
denied.

A well grounded claim not having been submitted, entitlement 
to service connection for joint pain of the fingers of both 
hands as a chronic disability resulting from an undiagnosed 
illness is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for joint pain of the wrists as a 
chronic disability resulting from an undiagnosed illness is 
denied.

A well grounded claim not having been submitted, entitlement 
to service connection for joint pain of the elbows as a 
chronic disability resulting from an undiagnosed illness is 
denied.

The claim concerning service connection for joint pain of the 
back as a chronic disability resulting from an undiagnosed 
illness is well grounded.  The appeal is granted to this 
extent subject to the following remand directions of the 
Board. 


REMAND

Claims concerning entitlement to a rating in excess of 10 
percent for headaches, entitlement to a compensable rating 
for bilateral patellofemoral syndrome, entitlement to a 
compensable rating for bursitis of the left shoulder, and 
entitlement to a compensable rating for left epididymitis

By its September 1996 rating decision, the RO, in pertinent 
part, granted service connection for headaches (assigning a 
10 percent rating effective from February 1995), for 
bilateral patellofemoral syndrome (assigning a noncompensable 
rating effective from February 1995), for bursitis of the 
left shoulder (assigning a noncompensable rating effective 
from February 1995), and for left epididymitis (assigning a 
noncompensable rating effective from February 1995).  In a 
written statement filed in March 1997, the veteran appeared 
to indicate disagreement with these rating assignments but to 
date, the RO has not issued a statement of the case on these 
issues.

The question arises as to whether a timely notice of 
disagreement was filed concerning the issues of entitlement 
to a rating in excess of 10 percent for headaches, 
entitlement to a compensable rating for bilateral patella 
femoral syndrome, entitlement to a compensable rating for 
bursitis of the left shoulder, and entitlement to a 
compensable rating for left epididymitis.  This must be 
addressed by the RO.  If the RO's determination is in the 
affirmative (i.e., that the veteran or his representative 
did, in fact, file a timely notice of disagreement), then 
appropriate adjudicative development should follow.

Claim concerning joint pain of the back as a chronic 
disability resulting from an undiagnosed illness

As noted above, the veteran essentially contends that he is 
entitled to service connection for joint pain of the back as 
a chronic disability resulting from an undiagnosed illness.  
The Board finds that additional development is necessary in 
relation to this well grounded claim.

The claims file indicates that the veteran has exhibited at 
least slight limitation of motion of the back and has been 
diagnosed as having "mechanical low back pain."  It must be 
determined whether or not the veteran has objective evidence 
of joint pain of the back, and if so, whether it is at least 
as likely as not that these symptoms are the result of a 
known clinical diagnosis.  The Board therefore finds that a 
new joint examination for VA purposes (as detailed below) is 
necessary to properly adjudicate the veteran's claim and 
fulfill the mandatory guidelines of M21-1, Part III, Change 
74 (April 30, 1999). 

The most recent treatment records concerning the veteran were 
associated with the claims file in March 1996.  To ensure 
that the veteran's claim will receive a fully informed 
evaluation, clinical data relating to treatment of the 
veteran since March 1996 should also be acquired and 
reviewed.

In view of the foregoing, these claims are REMANDED to the RO 
for the following development:

1.  The RO should determine whether a 
timely notice of disagreement was filed 
in relation to the September 1996 rating 
decision which assigned ratings to the 
veteran's service connected headaches, 
bilateral patella femoral syndrome, 
bursitis of the left shoulder, and left 
epididymitis.

2.  If the determination regarding the 
timeliness of the notice of disagreement 
is adverse to the veteran, he and his 
representative should be furnished with a 
Statement of the Case regarding this 
timeliness issue and given a reasonable 
opportunity to respond.  The veteran 
should be advised of the need to file a 
substantive appeal if he wishes the Board 
to consider this issue.

3.  If the RO determines that the veteran 
did file a timely notice of disagreement, 
then a Statement of the Case concerning 
the issues of entitlement to a rating in 
excess of 10 percent for headaches, 
entitlement to a compensable rating for 
bilateral patella femoral syndrome, 
entitlement to a compensable rating for 
bursitis of the left shoulder, and 
entitlement to a compensable rating for 
left epididymitis  should be issued, and 
the veteran should be given a reasonable 
opportunity to perfect his appeal by 
submitting a timely substantive appeal.  

4.  In the event a timely substantive 
appeal is filed, the RO should assure 
that it has fulfilled its duty to assist 
before the case is returned to the Board 
for further appellate consideration.  
This should include making sure that 
current treatment records are contained 
in the claims file and that the veteran 
has been afforded current examinations, 
to include findings necessary to address 
the applicable rating criteria and the 
provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

5.  The RO should issue the veteran a new 
development letter, in accordance with 
M21-1, Part III, Change 74 (April 30, 
1999).  Specifically, the veteran should 
be asked to submit postservice medical 
and nonmedical indications of 
manifestations of back pain that can be 
independently observed or verified.  The 
nonmedical evidence may include, but is 
not limited to, proof of time lost from 
work and evidence affirming changes in 
the veteran's appearance, physical 
abilities, and mental or emotional 
attitude.  A copy of this letter, which 
should be forwarded to the veteran's last 
known address, should be associated with 
the claims file.  

6.  The RO should specifically request 
the names and addresses of all medical 
care providers, if any, who have treated 
the veteran for back symptoms since March 
1996.  After securing the necessary 
releases, the RO should obtain these 
records and permanently associate them 
with the claims file.  Any pertinent VA 
medical records documenting treatment of 
the veteran since March 1996 which have 
not already been associated with the 
claims file, should also be obtained and 
made of record.  These should include any 
such records from the Syracuse VAMC. 

7.  Following completion of the above 
development, the veteran should be 
afforded a joint examination with regard 
to his claim concerning joint pain of the 
back as a chronic disability resulting 
from an undiagnosed illness. The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  

(a)  The examiner should note and 
detail the veteran's reported 
symptoms relating to his back. 

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from the reported 
symptoms. 
  
(c)  If there are objective 
indications that the veteran is 
suffering symptoms of back pain, the 
examiner should note whether it is 
at least as likely as not that the 
manifestations are attributable to a 
known diagnostic disability or 
disabilities.  If the manifestations 
cannot be attributed to a clinically 
diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or that the illness was 
the result of the veteran's abuse of 
alcohol or drugs.

(d)  All opinions expressed should 
be supported by reference to 
pertinent evidence.  If the examiner 
disagrees with any medical opinions 
contained in the claims file, the 
reasons for the disagreement should 
be set forth in detail.

8.  Upon receipt, the RO should review 
the examination report to ensure that it 
is adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

9.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and 
his representative (if any) should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the March 1998 supplemental 
statement of the case.  The veteran and 
any representative should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


